Citation Nr: 0104104	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PSTD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to service connection for PTSD.  


REMAND

A review of the veteran's claims folder shows that he had 
previously filed claims for service connection for an 
acquired psychiatric disorder, which were denied in Board 
decisions dated in March 1976 and November 1979.  However, 
his current claim is based on the new and previously 
unreviewed theory that his present psychiatric diagnosis is 
PTSD.  A claim based on the diagnosis of a new mental 
disorder comprises a new claim.  See Ephraim v. Brown, 82 
F.3d 399 (Fed.Cir. 1996).  The RO has addressed this claim in 
the first instance and therefore this matter is properly 
before the Board for appellate adjudication.

The Board notes that during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

A review of the claims folder and the transcript of the 
veteran's hearing testimony (presented during an October 2000 
video conference) indicates that there are several 
outstanding items of evidence which are pertinent to his PTSD 
claim.  Attempts should thus be undertaken to obtain and 
associate these with the record.  Specifically, a private 
treatment report dated in January 1997 indicates that the 
veteran had filed a claim with the Social Security 
Administration (SSA) for disability benefits.  Though it 
cannot be determined at this time whether the veteran 
prevailed on his SSA claim, there may be relevant medical 
records reviewed by the SSA which address his psychiatric 
condition, thereby warranting a remand of this case for 
further investigation in this regard.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992).  Also, the veteran 
reported at the October 2000 video conference that he 
received outpatient psychiatric treatment from VA in December 
1999 and stated that he desired to have the report of this 
treatment associated with his claims folder.  The current 
record contains clinical evidence only up to September 1999.  
Thus, the case should be remanded to obtain the outstanding 
VA records identified by the appellant.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In a January 2000 written statement in support of his claim, 
the veteran reported that he received psychiatric counseling 
at Ohio State University Hospital.  A review of the claims 
folder shows that these relevant counseling reports are not 
part of the evidence and thus a remand is warranted so that 
an attempt may be made to obtain them for their inclusion 
into the record.  See Ivey v. Derwinski, 2. Vet. App. 320, 
323 (1992).  

The claims folder contains a February 1999 report from Vet 
Center, in which a clinical social worker reported that that 
the veteran presented with issues consistent with PTSD and 
that his reported in-service stressors included witnessing 
the death of a flight deck crewman who got sucked into the 
air intake of a jet aircraft and also the death of another 
crewman who had burned to death during an accident involving 
liquid oxygen.  These stressors were also reported by the 
veteran at the October 2000 hearing, during which he reported 
that these events occurred in 1973.  It is noteworthy that 
the veteran's service records indicate that he was attached 
to Naval Fighter Squadron 96 (VF-96) and served aboard the 
U.S. Navy aircraft carrier U.S.S. Constellation (CVA-64).  
Therefore, in the interests of fully developing the evidence 
relevant to his claim, the case should be referred to the 
Environmental Support Group (ESG) so that the military 
records of VF-96 and CVA-64 for the period during which the 
veteran served on active duty (September 1972 - September 
1973) may be obtained and associated with the claims folder 
so that his claimed stressors might be verified.

In his substantive appeal of the denial of his PTSD claim, 
which was received by the RO in December 1999, the veteran 
presented statements which constituted a notice of 
disagreement with that part of the December 1998 RO decision 
which denied his application to reopen his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD for failure to submit new and material evidence.  
However, as the file indicates that a statement of the case 
addressing this issue has not been furnished to the veteran, 
the issue must be referred to the RO for appropriate action.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file all identified medical 
records that have not been obtained 
previously.  These records should 
include, but not be limited to, the 
report of VA psychiatric outpatient 
treatment received in December 1999, and 
records of counseling received at Ohio 
State University Hospital.  The RO should 
document its actions in this regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the veteran, the RO should inform the 
veteran of this and request him to submit 
copies of the outstanding records.

3.  The RO should contact the SSA and 
inquire whether the veteran had filed a 
claim for SSA disability benefits.  If 
so, the RO should request copies of the 
SSA disability determination and of the 
medical records reviewed by the SSA in 
the adjudication of veteran's SSA 
benefits claim.

4.  Based upon the information provided 
by the veteran, to include any additional 
information provided while the case is in 
remand status, and additional information 
contained in the veteran's service 
medical records, the RO should prepare a 
summary of the veteran's alleged 
stressor(s).  The information provided by 
the veteran concerning the specific 
circumstances of the claimed stressors, 
and a copy of the service records 
documenting the veteran's unit 
assignments (specifically, the military 
records of Naval Fighter Squadron (VF-96) 
and the U.S.S. Constellation (CVA-64) for 
the period during which the veteran 
served on active duty (September 1972 - 
September 1973)) should be forwarded to 
the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the stressor(s) claimed 
by the veteran.  

5.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of any currently present 
psychiatric disability.  All indicated 
studies should be performed, and the 
veteran's claims folder must be made 
available to and reviewed by the 
psychiatrist.  The psychiatrist should 
specifically should confirm or rule out a 
diagnosis of PTSD and, if PTSD is 
diagnosed, the examiner should identify 
the diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  The rationale for any other 
opinions expressed should also be 
provided.

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

7.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

8.  Additionally, the veteran and his 
representative should be issued a 
statement of the case addressing the 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for 
psychiatric disability other than PTSD.  
The veteran should be informed of the 
requirements to perfect an appeal with 
respect to this issue.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


